NOT FOR PUBLICATION                           FILED
                                                                          JAN 27 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TYRONE T.H. NALL,                               No. 19-16894

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00281-RCJ-WGC

 v.
                                                MEMORANDUM*
SHELLEY WILLIAMS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Nevada state prisoner Tyrone T.H. Nall appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a due process

claim arising from an alleged miscalculation of his parole eligibility date. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Hayes v. Idaho Corr. Ctr., 849 F.3d 1204,

1208 (9th Cir. 2017). We affirm.

      The district court properly dismissed Nall’s Fourteenth Amendment due

process claim because Nall failed to allege facts sufficient to state a plausible

claim. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (when analyzing a due

process claim, “[w]e first ask whether there exists a liberty or property interest of

which a person has been deprived, and if so we ask whether the procedures

followed by the State were constitutionally sufficient”); Moor v. Palmer, 603 F.3d

658, 661 (9th Cir. 2010) (“Nevada’s statutory parole scheme . . . expressly

disclaims any intent to create a liberty interest.”).

       The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Nall’s related state law claims. See 28 U.S.C.

§ 1367(c)(3); Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (standard of review;

court may decline supplemental jurisdiction over related state law claims once it

has dismissed all claims over which it has original jurisdiction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     19-16894